Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 5, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]) was properly denied. Even if we were to treat the arguments made at trial by defendant and the codefendant as parts of a joint Batson application, we would find that all of defendant’s current arguments are unpreserved (see People v James, 99 NY2d 264 [2002]; People v Allen, 86 NY2d 101, 111 [1995]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the record supports the court’s findings, which are entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]).
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks constituted fair responses to defense counsel’s summation and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur — Mazzarelli, J.P., Sullivan, Ellerin, Friedman and Gonzalez, JJ.